PER CURIAM.
Oliver Young appeals the denial of his motion for post-conviction relief. We affirm and write only to address a matter raised by Young in his supplemental brief.
While this appeal was pending, the federal district court for the Middle District of Florida issued Shelton v. Secretary, Department of Corrections, 802 F.Supp.2d 1289 (M.D.Fla.2011). Shelton holds that section 893.101, Florida Statutes, which provides that knowledge of the illicit nature of contraband is not an element of offense under chapter 813, is unconstitutional. Young argues that, in light of Shelton, this court should overturn his convictions for possession of cocaine with intent to sell. As this court recently explained in Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011), we have previously rejected this argument and are not inclined to reconsider *352it; further, Shelton is not binding on this court. Id. at 140-41.
AFFIRMED.
DAVIS, VAN NORTWICK, and CLARK, JJ., concur.